McCulloch, C. J., dissenting. The statute provides that a petition for change of venue in a criminal case shall be supported by the affidavits of two credible persons. Kirby’s Digest, § 2318. Only two supporting affiants are contemplated by the statute, and the court is not required to allow more than, that number as a matter of right. The prosecuting attorney may introduce counter affidavits to show that the supporting .affiants are not credible persons (Curtis v. State, 36 Ark. 284), or the court may examine the affiants orally in open court in order to pass upon their credibility. Jackson v. State, 54 Ark. 243; Price v. State, 71 Ark. 180. The court can not be required to pass upon the credibility of numerous supporting affiants, and it is the duty of the accused to present two upon whom he relies. In the present case the court called and examined four out of the eight ‘affiants and correctly found that they were not credible persons. If the accused had then announced that he relied upon two others, it would have been a matter in the court’s discretion whether he was then entitled to a hearing as to the credibility of those persons, but no such request or 'announcement was made. So far as the record discloses, the accused said nothing further but submitted to the ruling of the court in holding that the four persons examined were not found to be credible persons. Of course, when the affidavits are properly made and filed, there is a presumption, until the contrary appears, that the affiants are credible persons, but it does not follow from that presumption that the court must treat all of the names on the petition, however numerous, as those of supporting .affiants, and either grant the petition or examine each of them for the purpose of passing on their credibility. When the accused presents a petition signed by more than the number of supporting affiants prescribed by the .statute, it ought to be treated as .successive petitions; and unless some reason is shown why more than one petition is presented, the court ought to refuse to hear'the second petition. We have decided that the matter of granting .changes of venue is to some extent one in the discretion of the trial court. Ford v. State, 98 Ark. 139. And it has also been held that the matter of entertaining successive petitions for change of venue is one of discretion and that the .accused has no absolute right to present more than one of such petitions. Duckworth v. State, 86 Ark. 357; Nichols v. State, 102 Ark. 266. It being a matter of discretion with the court, as held in those cases, it can not be .said that there has been ■an abuse of that discretion unless some special reason is shown for duplicating the number of supporting affiants, such as surprise at .the testimony of the affiants. It ought not to be held to be .an abuse of the court’s discretion in refusing to grant a change of venue where there are eight supporting affiants offered and the court examined four of them, who are found not to he credible, .and the accused does not ¡select any others to be examined or ask that the court take ¡any further action in making inquiry concerning the credibility of the remaining persons. It seems to me that ¡according to our decisions holding -such matters to be in the discretion of the conrt, we ■ onght not in this case to say that there was an abuse of the discretion if the conrt had refused entirely to consider the question of the credibility of the remaining four after he had examined four of the affiants. The accused ought to, ¡at some stage of the proceedings, have selected the two that he relied on ¡and asked the court to treat them as the supporting ¡affiants. It ¡seems to me that nothing short of hopeless confusion can airise from the decision of the majority in this case. If the court erred in the present case, it will necessarily follow that where an accused person presents fifty supporting affiants the credibility of easeh of them must he passed on by the court. I dissent, therefore, from the conclusion reached in this case. Mr. Justice Kirby concurs in these views.